Exhibit 10.80 SUBBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE Up to $1,000,000 Orange County, California November 21, 2014 FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada corporation (referred to herein as the “Borrower” or “Company”), hereby unconditionally promises to pay to the order of Atlantic Capital Holdings, LLC, its endorsees, successors and assigns (the “Holder” or “Lender”), in lawful money of the United States, at 24 Church Avenue, Suite 202 Roanoke, VA 24011, or such other address as the Lender may from time to time designate, the principal sum of up to One Million Dollars ($1,000,000). 1.
